—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Bivona, J.), dated April 17, 1995, which, upon a fact finding order of the Family Court, Ulster County (Work, J.), dated January 20, 1995, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged him to be a juvenile delinquent and placed him in the custody of the Division for Youth for a period of 6 to 12 months. The appeal brings up for review the fact-finding order dated January 20, 1995.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the matter is remitted to the Family Court, Orange County, for the purpose of entering an order pursuant to Family Court Act § 375.1.
There was insufficient evidence to establish that the complainant suffered a "physical injury”, an essential element of assault in the third degree (see, Penal Law 120.00; Matter of Philip A., 49 NY2d 198; People v Briggs, 220 AD2d 762; Matter of Robert C., 185 AD2d 845; People v Carney, 179 AD2d 818; People v Foster, 162 AD2d 703; People v Holden, 148 AD2d 635; Matter of Robin B., 78 AD2d 679).
In light of the foregoing, we do not reach the appellant’s remaining contentions. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.